DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            ANDREW ISAACS,
                               Appellant,

                                      v.

                             MARCIA ISAACS,
                                Appellee.

                                No. 4D14-416

                            [February 25, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Judge; L.T. Case No. FMCE 06-
002603 (35) (90).

   Andrew Isaacs, Lauderhill, pro se.

   Pamela Jo Bondi, Attorney General, and William H. Branch, Assistant
Attorney General, Tallahassee, for appellee.

PER CURIAM.

    Florida Family Law Rule 12.615(d)(1) provides that a contempt order
must contain findings that a contemnor had the present ability to pay
support and willfully failed to comply with a prior court order. Also, the
rule requires a contempt order to contain “a recital of the facts on which
these findings are based.” If a court decides that incarceration is the
appropriate sanction, the contempt order must also contain “a separate
affirmative finding that the contemnor has the present ability to comply
with the purge and the factual basis for that finding.” Fla. Fam. L.R.P.
12.615(e); Ramirez v. Ramirez, 84 So. 3d 434, 434-35 (Fla. 4th DCA 2012).
The order here at issue contained no recitation of facts to support the
finding that appellant had the ability to comply with the court’s prior order.
For this reason, we reverse the order on motion for indirect civil contempt.

   Reversed and Remanded.

GROSS, TAYLOR and LEVINE, JJ., concur.

                            *          *          *
Not final until disposition of timely filed motion for rehearing.




                              -2-